SCAFOM INTERNATIONAL B.V., a foreign company, Appellant,
v.
HARBOR COMMUNITIES, LLC, a Florida limited liability company, MACS CONSTRUCTION & CONCRETE, INC., a Florida corporation, MACS CUSTOM CONSTRUCTION, INC., a Florida corporation, OUTINORD UNIVERSAL INCORPORATED, a foreign corporation, STEPHEN R. WALSH, P.E., a/k/a STEPHEN R. WALSH, P.E., INC., a Florida corporation, PROFESSIONAL ENGINEERING & INSPECTION, INC., a/k/a PIECO, ALLIED CAPITAL AND DEVELOPMENT, LLC, ARCH ENTERPRISES, INC., and LANDMARK AMERICAN INSURANCE COMPANY, as subrogee of HARBOR COMMUNITIES, Appellees.
No. 4D08-1337.
District Court of Appeal of Florida, Fourth District.
October 22, 2008.
Robert Rivas and Jessica Slatten of Sachs & Sax, P.A., Tallahassee, for appellant.
Caryn L. Bellus and Jeanette Bellon of Kubkcki Draper, Miami, for appellee Form-Co Supply, LLC, for appellee Form-Co Supply, LLC.
PER CURIAM.
Affirmed.
SHAHOOD, C.J., FARMER and GROSS, JJ., concur.
Not final until disposition of timely filed motion for rehearing.